DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 recite the limitation “the stopping plate facing away from the inner wall”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of this Office Action, “the stopping plate facing away from the inner wall” will not be considered because it would be overly speculative precisely which structure Applicant intended to be required.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz (US 2016/0043448 A1).
Regarding claim 1, Fritz discloses a battery module ([0096]), comprising:
a set of batteries (113, [0096]);
a case for receiving the batteries ([0096]); and
a sampling unit (signal conductor system 106, [0126]) configured to collect a voltage signal and a temperature signal of the set of batteries ([0127]),
wherein the sampling unit is arranged on the set of batteries (as shown in Figs 17-18 when assembled), and the sampling unit is provided with a connector (signal conductor terminal connector 144, [0123-0124]); and
a stopper for fixing the connector is formed on the case (structure surrounding connector 144, as shown in e.g. Figs 18-19 and 21-23).
Regarding claim 2, Frisk discloses all of the limitations as set forth above.
Frisk further discloses that the case comprises a lower case (support element 102, [0126]), and the lower case is provided with a connector outlet (opening holding connector 144, as shown in e.g. Fig 18);
the stopper comprises a first stopper and a second stopper (as shown in annotated Fig 23 below), 
the first stopper and the second stopper are configured to limit the connector in a first direction (first direction is horizontal, as shown in Fig 23);

the second stopper is a first reinforcing rib directly formed on an inner wall of the lower case (not explicitly shown in Fig 23, but second stopper corresponds with first stopper; it is noted that absent additionally recited structure, the second stopper appears to reasonably read on a “reinforcing rib” ).


    PNG
    media_image1.png
    559
    511
    media_image1.png
    Greyscale

	
Regarding claim 3, Frisk discloses all of the limitations as set forth above.
Frisk further discloses that the stopper further comprises a third stopper and a fourth stopper (as shown in annotated Fig 18 below);
the third stopper and the fourth stopper are configured to limit the connector in a second direction (second direction is vertical, as shown in Fig 18); and
each of the third stopper and the fourth stopper is a stopping plate directly formed on the lower case (it is noted that absent additionally recited structure, the third and fourth stoppers appear to reasonably read on a “stopping plate”).

    PNG
    media_image2.png
    749
    528
    media_image2.png
    Greyscale

Regarding claim 4, Frisk discloses all of the limitations as set forth above.
In as best as the Examiner understands the claim in light of the rejection under 35 U.S.C. 112(b) above, Frisk further discloses that the stopper further comprises a fifth stopper and a sixth stopper (as shown in annotated Fig 23 above in the rejection of claim 2);
the fifth stopper and the sixth stopper are configured to limit the connector in a third direction (third direction is vertical, as shown in Fig 23);
the fifth stopper is formed by the inner wall of the lower case (as shown in annotated Fig 23 above in the rejection of claim 2); and
the sixth stopper is a buckle (as shown in annotated Fig 23 above in the rejection of claim 2; it is noted that absent additionally recited structure, the sixth stopper appears to reasonably read on a “buckle”).
Regarding claim 5, Frisk discloses all of the limitations as set forth above.
Frisk further discloses that the stopper further comprises a third stopper and a fourth stopper (as shown in annotated Fig 23 below);
the third stopper and the fourth stopper are configured to limit the connector in a second direction (second direction is vertical, as shown in Fig 23); and
each of the third stopper and the fourth stopper is a second reinforcing rib directly formed on the inner wall of the lower case (it is noted that absent additionally recited structure, the third and fourth stoppers appear to reasonably read on a “reinforcing rib”).


    PNG
    media_image3.png
    559
    511
    media_image3.png
    Greyscale

Regarding claim 6, Frisk discloses all of the limitations as set forth above.
Frisk further discloses that the stopper further comprises a fifth stopper and a sixth stopper (as shown in annotated Fig 18 below);
the case further comprises a top cover (cover element 108, [0121]), and the set of batteries is received in a space formed by the top cover and the lower case (batteries are received in spaces 112, as shown in Fig 18)
the fifth stopper and the sixth stopper are configured to limit the connector in a third direction (third direction is vertical, as shown in Fig 18);

the sixth stopper is a stopping plate formed on the top cover and protruding towards the lower case (as shown in annotated Fig 18 below; it is noted that absent additionally recited structure, the sixth stopper appears to reasonably read on a “stopping plate”).

    PNG
    media_image4.png
    749
    528
    media_image4.png
    Greyscale

	
Regarding claim 7, Frisk discloses all of the limitations as set forth above.
Frisk further discloses that the sixth stopper is provide with a reinforcing rib (it is noted that absent additionally recited structure, the sixth stopper appears to reasonably read on either a “stopping plate” or a “reinforcing rib”).
Regarding claims 8 and 9, Frisk discloses all of the limitations as set forth above.
Frisk further discloses that the stopper comprises a reinforcing rib (claim 8) or a stopping plate (claim 9) directly formed on the case (it is noted that absent additionally recited structure, any of the specific stopper structures noted above in the rejections of claims 2-6 appears to reasonably read on either a “stopping plate” or a “reinforcing rib”).
Regarding claim 10, Frisk discloses all of the limitations as set forth above.
In as best as the Examiner understands the claim in light of the rejection under 35 U.S.C. 112(b) above, Frisk further discloses that the stopper further comprises a buckle (structure corresponding with sixth stopper as shown in annotated Fig 23 above in the rejection of claim 2; it is noted that absent additionally recited structure, the sixth stopper appears to reasonably read on a “buckle”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	04/06/2021